660 F.2d 531
Eleanor Higginbotham ARETZ, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.Thomas F. ARETZ, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 78-3615.
United States Court of Appeals,Fifth Circuit.*
Nov. 2, 1981.

Appeal from the United States District Court for the Southern District of Georgia; Alexander A. Lawrence, Judge.


1
Edmund A. Booth, Jr., Asst. U. S. Atty., Augusta, Ga., Neil R. Peterson, Atty., Dept. of Justice, Civ. Div., Sp. Litigation, James P. Klapps, Atty., Dept. of Justice, Civ. Div., Torts Section, Washington, D. C., for defendant-appellant.


2
Frank P. Brannen, Perry Brannen, Jr., Savannah, Ga., for plaintiffs-appellees.


3
Joseph Jones, Jr., Atlanta, Ga., for amicus, Flossie Marie Massey et al.


4
Jim Ammerman, Marshall, Tex., for intervenors Jean Marie Thomas et al.


5
James A. Bishop, Brunswick, Ga., C. Wayne Alford, Jacksonville, Fla., for intervenors.


6
Before GODBOLD, Chief Judge, BROWN, AINSWORTH, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, and THOMAS A. CLARK,** Circuit Judges.

ALVIN B. RUBIN, Circuit Judge:

7
After the rendition of a panel opinion, Aretz v. United States, 604 F.2d 417 (5th Cir. 1979), we granted rehearing en banc, 616 F.2d 254 (5th Cir. 1980).  Thereafter, pursuant to Georgia Code § 24-3902, we certified the state law questions in this case to the Georgia Supreme Court. 635 F.2d 485 (5th Cir.).  The Georgia court has now answered those questions.  United States v. Aretz, 248 Ga. 19, 280 S.E.2d 345 (1981).


8
Adopting the conclusions of the Georgia Supreme Court regarding Georgia law, we reinstate the panel decision, affirm the district court, 503 F.Supp. 260, 456 F.Supp. 397, and remand the case to the district court for further proceedings consistent with these two opinions.


9
AFFIRMED and REMANDED.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452 October 14, 1980


**
 Judge Coleman who participated in the submission of this case took senior status as of May 30, 1981, and is, therefore, no longer qualified to be a member of the court en banc